DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 4, 13, 14, and 23 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches an image decoding method performed by a decoding apparatus, the method comprising: obtaining information on a reference sample line index and most probable mode (MPM) related information of a current block; configuring a MPM list for the current block; deriving an intra prediction mode of the current block based on the MPM list and the MPM related information; deriving reference neighboring samples based on the information on the reference sample line index; generating a predicted block for the current block based on the intra prediction mode and the reference neighboring samples; and generating a reconstructed picture based on the predicted block, wherein the MPM list is configured based on a first intra prediction mode of a left neighboring block of the current block and a second intra prediction mode of a top neighboring block of the current block.  However, the closest prior art does not teach wherein the MPM list comprise a first MPM candidate, a second MPM candidate, a third MPM candidate, a fourth MPM candidate and a fifth MPM candidate, wherein based on a case that a mode value of the first intra prediction mode is equal to a mode value of the second intra prediction mode and the mode value of the first intra prediction mode is greater than a mode value of a DC mode, a mode value of the first MPM candidate is equal to the mode value of the first intra prediction mode, a mode value of the second MPM candidate is equal to a result of an equation of (L+61)%64+2, L being the mode value of the first intra prediction mode, a mode value of the third MPM candidate is equal to a result of an equation of (L- 1)%64+2, 2Application No.: 17/279,459Docket No.: 8736.02384.US00 a mode value of the fourth MPM candidate is equal to a result of an equation of (L+60)%64+2, and a mode value of the fifth MPM candidate is equal to a result of an equation of (L)%64+2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487